UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10/A Amendment No.2 to Form 10 filed on April 27, 2009 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934 SAGE FUND LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) Maryland 52-1937296 (State or other jurisdiction incorporation or organization) (I.R.S. Employer Identification No.) c/o Steben & Company, Inc. 2099 Gaither Road, Suite 200
